IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-89,397-01


                       EX PARTE BILLY JOE THOMPSON, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 1358558-A IN CRIMINAL DISTRICT COURT NO. 1
                            FROM TARRANT COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault of a child under 14 years of age and indecency with a child by contact and sentenced to 75

and 20 years’ imprisonment, respectively, to run concurrently.

        On January 4, 2019, the trial court made findings of fact and conclusions of law rejecting

Applicant’s allegations of ineffective assistance of counsel and false expert testimony. The trial

court did not hold an evidentiary hearing. The trial court adopted the State’s proposed
                                                                                                 2

findings of fact and conclusions of law recommending that the relief sought be denied.

       This Court has reviewed the record with respect to the allegations made by applicant.

We agree with the trial judge’s recommendation and adopt the trial judge’s findings and

conclusions with the following exceptions:          Findings paragraph 20 and Conclusions

paragraph 16. Therefore, based on the trial court’s findings of fact and conclusions of law as well

as this Court’s independent review of the record, we deny relief.

       IT IS SO ORDERED THIS THE 13th DAY OF FEBRUARY, 2019.

Filed: February 13, 2019
Do not publish